Title: To Benjamin Franklin from Dumas, 25 February 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 25e. fevr.
Les deux imprimés ci-joints vous feront connoître que vous avez été ponctuellement obéi. Je vous félicite de toute mon ame de l’heureuse arrivée de nos dignes amis Mrs. Jay & Carmichael. Ce dernier m’a fait la faveur de m’écrire; & je prends la liberté de vous adresser une réponse pour lui, ne sachant de voie aussi sure pour la lui faire tenir.— Je lui fais aujourd’hui une autre réponse, mais en termes généraux seulement, thro’ 873. 337. 64. pour me conformer à sa direction une fois pour toutes seulement: car ce seroit vouloir subir, l’un & l’autre, le joug d’une vraie inquisition.
Les Etats d’Hollde. se séparent sans avoir rien fait du tout, parce que le Gd. Pense. a la Colique, & qu’on doit d’ailleurs celebrer dans 5 jours d’ici un jour de Jeune & prieres. Il se rassembleront dans la huitaine. En attendant 30. continue de faire aux 31. les plus belles protestations. On parle de porter l’équipement de la rep. pour cette année a 52 Vaissx. de guerre, d’emprunter pour cet effet 5 millions de florins, & de négocier auprès des Cours du Nord pour un Corps de Matelots.
Je suis avec un très-grand respect, Monsieur Votre trèshumble & très-obéissant serviteur
Dumas
Passy à S. E. Mr. Franklin
 Addressed: His Excellency / B. Franklin Esqr., Min. Plenip. / of the United States, &c. / Passy./.
Notation: Dumas, la haie Feb. 25. 80
